Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen W. Kopchik on 01/12/2022.
The application has been amended as follows: 
In the Specification, column 3, lines 8-9 should be replaced with:
FIG. 27 [FIG 26] is a flow chart of disconnection response processing.

Allowable Subject Matter
Claims 1-9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, determining, at a first voice dialogue agent server based on the generated first text input and agent information, which one of the first agent server and the second dialogue agent server is appropriate for performing voice-related processing that is processing based on the voice signal….when the determining determines that the second dialogue agent server is appropriate for performing the voice-related processing, (i) transferring the voice signal from the first voice dialogue agent server to the second voice dialogue agent server, (ii) performing new voice recognition processing on the transferred voice signal at the second dialogue agent server to generate second text input, (iii) generating, from the generated second text input, a second instruction set for the second device, (iv) executing the generated second instruction set using the second device, (v) generating a second response signal based on the execution of the generated second instruction set using the second device, (vi) transmitting the generated second responses signal from the second voice dialogue agent server to the first device, and (vii) outputting a voice at the first device based on the received second response signal generated at the second voice dialogue agent server; and displaying, on a screen of the first device or a screen of the second device, a text character string obtained by recognizing voice input from the user and a text character string indicating a response signal by the first device or the second device, while indicating a distinction between a user, the first voice dialogue agent server, and the second voice dialogue agent server.  The closest prior art, Kawasaki, at best, discloses a mobile Transaction Processing program including a voice agent that migrates from one device to the next; however, Kawasaki does not clearly disclose the transferring of the voice signal from a first voice dialogue agent server to a separate second voice dialogue agent server.  Lynch, also does not disclose the transferring of the voice signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099. The examiner can normally be reached M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        




Conferees:
/C.M.T./Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992